                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                       DOC #: _________________
                                                                DATE FILED: 7/2/2021

               -against-
                                                                          21 Cr. 438 (AT)

                                                                              ORDER
Raymond Gordon,
                            Defendant.

ANALISA TORRES, District Judge:

        The Court will hold an initial conference in this action on July 15, 2021, at 1:00 p.m.
The conference will use the Court’s dedicated conference line. See In re Coronavirus/Covid-19
Pandemic, No. 20 Misc. 176 (S.D.N.Y. June 15, 2021), ECF No. 6 (finding that the COVID-19
pandemic “make[s] it necessary for the judges in this District to be able to continue to conduct
proceedings remotely.”). Chambers will provide the parties with instructions on how to appear
via telephone.

       Co-counsel, members of the press, and the public may access the audio feed of the
hearing by calling (888) 398-2342 or (215) 861-0674 at the time of the hearing, and entering
access code 5598827.

       SO ORDERED.

Dated: July 2, 2021
       New York, New York
